DETAILED ACTION
This Office Action is in response to the Application Ser. No. 16/670,639 filed on October 31, 2019. Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
Applicant’s submission of the Information Disclosure Statement dated October 31, 2019, is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending (see attached PTO-1449).

Claim Interpretation
Paragraph [0072] of the instant specification states:
“The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable 
In view of the specification, "a computer readable storage medium”, as recited in Claim 14, is interpreted as being a non-transitory computer readable storage medium.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



Claims 2-7, 9-13 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 

Claim 2 recites the limitation “wherein the configuring comprises generating a character string corresponding to a name for the virtual entity proxy and injecting the character string into the guest to automatically link the guest to the virtual entity proxy” in lines 1-3. Paragraph [0025] of the specification states:
“In response to the request, guest-to-proxy configurator 104 can configure guest 116 to point to virtual entity proxy 112. Guest-to-proxy configurator 104 can make virtual entity proxy 112 aware of guest 116 by injecting into the host file (e.g., /etc/hosts) incorporated in and utilized by virtual entity proxy 112 a character string naming guest 116. As defined herein, ‘injecting’ means inserting a character string into, or adding the character string to, a host file. Guest-to-proxy configurator 104 can configure guest 116 to point to virtual entity proxy 112 by configuring guest 116 to use virtual entity proxy 112 as a network proxy. For example, in a Linux.RTM. environment, guest 116 can be configured to use virtual entity proxy 112 as a network proxy by executing the command “export http_proxy<virtual entity proxy address> (emphasis added).’”
While there is support in the specification for injecting a character string corresponding to a name of the guest into the host file utilized by the virtual proxy entity, there is insufficient written description support for “generating a character string corresponding to a name for the virtual proxy entity and injecting the character string into the guest” as claimed.
Dependent Claims 3 and 4 are rejected for the reasons presented above with respect to rejected Claim 2 in view of their dependence thereon.

Claim 5 recites the limitation “wherein the linking comprises generating a character string identifying the host machine and injecting the character string into the virtual entity proxy by inserting the character string into a host name-resolution file of the virtual entity proxy” in lines 1-3. Paragraph [0024] of the specification states:
“Proxy-adapter linker 102 can link virtual entity proxy 112 to network adapter 110 by configuring virtual entity proxy 112 to incorporate and utilize the hosts file (a system facility for facilitating network addressing) of the host machine 108. For example, in a Linux.RTM. environment, virtual entity proxy 112 can be configured to incorporate and utilize the /etc/hosts file with the /etc/resolv.conf file of host machine 108 to associate IP addresses with host names on a network and specify how host names on the network are resolved by matching the host names with corresponding IP addresses (emphasis added).”
Paragraph [0025] of the specification further states:
“In response to the request, guest-to-proxy configurator 104 can configure guest 116 to point to virtual entity proxy 112. Guest-to-proxy configurator 104 can make virtual entity proxy 112 aware of guest 116 by injecting into the host file (e.g., /etc/hosts) incorporated in and utilized by virtual entity proxy 112 a character string naming guest 116. As defined herein, ‘injecting’ means inserting a character string into, or adding the character string to, a host file. Guest-to-proxy configurator 104 can configure guest 116 to point to virtual entity proxy 112 by configuring guest 116 to use virtual entity proxy 112 as a network proxy. For example, in a Linux.RTM. environment, guest 116 can be configured to use virtual entity proxy 112 as a network proxy by executing the command “export http_proxy<virtual entity proxy address> (emphasis added).’”
While there is support in the specification for configuring the virtual entity proxy to utilize the hosts file of the host machine, there is insufficient written description support for “generating a character string identifying a host machine and injecting the character string into the virtual proxy entity by inserting the character string into a host name-resolution file of the virtual proxy entity” as claimed.
Claims 6 and 7 are rejected for the reasons presented above with respect to rejected Claim 5 in view of their dependence thereon.

Insofar as it recites similar claim elements, Claim 9 is rejected for substantially the same reasons presented above with respect to Claim 2.
Dependent Claims 10 and 11 are rejected for the reasons presented above with respect to rejected Claim 9 in view of their dependence thereon.

Insofar as it recites similar claim elements, Claim 12 is rejected for substantially the same reasons presented above with respect to Claim 2.
Dependent Claim 13 is rejected for the reasons presented above with respect to rejected Claim 12 in view of its dependence thereon.

Insofar as it recites similar claim elements, Claim 15 is rejected for substantially the same reasons presented above with respect to Claim 2.
Dependent Claims 16 and 17 are rejected for the reasons presented above with respect to rejected Claim 15 in view of their dependence thereon.

Insofar as it recites similar claim elements, Claim 18 is rejected for substantially the same reasons presented above with respect to Claim 5.
Dependent Claims 19 and 20 are rejected for the reasons presented above with respect to rejected Claim 18 in view of their dependence thereon.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Grobman et al., Pub. No. US 2005/0289648 A1, hereby “Grobman”, in view of Cardona et al., Pub. No. US 2019/03492494 A1, hereby “Cardona”.

Regarding Claim 1, Grobman discloses “A method (Grobman paragraph 9: a method for providing virtualized peer-to-peer proxy services), comprising:
linking, with computer hardware defining a host machine, a virtual entity proxy to a network adapter of the host machine... (Grobman fig. 2 and paragraphs 12-13: a virtualized proxy, i.e., virtual proxy 200, is implemented in a virtual machine on Host 100 and is configured to access the physical network- while not explicitly stated, it is understood by one of ordinary skill in the art that communication with the physical network is achieved by linking the virtual proxy 200 to a physical network adapter of Host 100);
          ... configuring the guest to point to the virtual entity proxy and to communicatively couple to a network through the virtual entity proxy linked to the network adapter of the host machine (Grobman fig. 2 and paragraphs 12-14: "In this embodiment, VMM 150 may map the physical networking capabilities of all the VMs on Host 100 to VM 115 (or more specifically, Virtual Proxy 200), thus ensuring that all network traffic from the VMs are routed via Virtual Proxy 200."); and
binding the virtual entity proxy to the network, wherein the virtual entity proxy intermediates communications between the guest and another guest running in a different host machine communicatively coupled to the network (Grobman figs. 2 and 4 and paragraphs 14 and 17: all network traffic between VMs executing on the host, e.g., Host 410, and the physical network is routed through a virtual proxy, wherein the traffic may be directed to VMs executing on other hosts, e.g., Hosts 420-440).”
However, while Grobman discloses configuring the virtual proxy to access the physical network, i.e., linking the virtual proxy to the physical network adapter of the host (Grobman paragraph 12), and further discloses that the VMs executing on the host are configured to communicate with the external network through the virtual proxy (Grobman paragraph 14), Grobman does not explicitly disclose “linking, with computer hardware defining a host machine, a virtual entity proxy to a network adapter of the host machine through a virtual bridge (emphasis added)” and
“in response to a request to start a guest running on the host machine, configuring the guest to point to the virtual entity proxy and to communicatively couple to a network through the virtual entity proxy linked to the network adapter of the host machine (emphasis added)”.
In the same field of endeavor, Cardona discloses “linking, with computer hardware defining a host machine, a virtual entity proxy to a network adapter of the host machine through a virtual bridge (Cardona figs. 3a and 7a and paragraphs 58-60, 66, 70, 74 and 153-155: virtual switch proxy 340, i.e., a virtual entity proxy, is created and configured to communicate with host physical network adapter 360 through virtual switch 350, i.e., a virtual bridge);
in response to a request to start a guest running on the host machine, configuring the guest to point to the virtual entity proxy and to communicatively couple to a network through the virtual entity proxy linked to the network adapter of the host machine (Cardona fig. 3a and 7a and paragraphs 60, 66, 69-70, 82-83 and 156: when a VM is started, the VM is configured to communicate with virtual switch 350, and thereby the host physical network adapter 360, through virtual switch proxy 340)”.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Grobman to link the virtual proxy to the network adapter of the host machine through a virtual bridge and to configure the VMs of the host to communicate with the external network through the virtual proxy when they are started as taught by Cardona because doing so constitutes applying known techniques (linking a virtual proxy to a physical network adapter through a virtual switch, configuring VMs to communicate through a virtual proxy when they are started) to known devices and/or methods (a method for providing virtualized peer-to-peer proxy services) ready for improvement to yield predictable and desirable results (establishing communication between the VMs of the host and the external network). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Insofar as it recites similar claim elements, Claim 8 is rejected for substantially the same reasons presented above with respect to Claim 1.
Grobman discloses “A system, comprising a processor of a host machine... (Grobman fig. 2 and paragraphs 9, 11-12 and 23: Host 100, which is a computing device comprising a processor capable of executing instructions).”

Insofar as it recites similar claim elements, Claim 14 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Grobman discloses “A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of a host machine... (Grobman paragraphs 9, 11-12 and 23: a machine-accessible medium comprising instructions executable by a processor).”


Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449